“A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict on any fair interpretation of the evidence” (Cherisol v Resnik, 85 AD3d 705 [2011]; see Palermo v Original California Taqueria, Inc., 72 AD3d 917, 918 [2010]). Here, the jury’s determination that the defendant did not depart from good and accepted medical practice by performing a surgical biopsy instead of a stereotactic biopsy was based upon a fair interpretation of the evidence presented at trial and, thus, it will not be disturbed (see Nelson v Schwartz, 90 AD3d 626 [2011]; Cherisol v Resnik, 85 AD3d at 705-706).
The plaintiffs’ remaining contention is without merit. Skelos, J.E, Leventhal, Chambers and Lott, JJ., concur.